DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 17-23 and 25-34 are pending and examined herein.

Response to Arguments
Applicant's arguments and amendments filed 06/20/2022 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejection of record, but have created new issues as discussed further below.

Applicant argues “protective layer 13 of Tebby is clearly porous” and “Tebby suggests creating holes for protecting the face plate, and not making the protective layer nonporous.” However, the embodiment cited by Applicant, [0056]-[0058] of Tebby, is an alternative embodiment in which the protective layer may include an array of holes or pillars ([0056]). As stated in paragraph 13 of the Non-Final Rejection, in the embodiment applied by Examiner, Tebby teaches “the protective layer has a thickness greater than 100 nm so as to be continuous…. The face of each active surface intended to be in contact with a water film is preferably totally covered with the protective layer” (emphasis added) ([0025], [0027]), suggesting that the protective layer is nonporous. In [0029] of Tebby discloses that, in the alternative embodiment, the protective layer may “further,” or in other words additionally, have holes or pillars, which suggests that the previous embodiment (the embodiment applied in the rejection) does not have these holes or pillars. Further, Tebby discloses in [0054], “The material is not limited to the previously mentioned materials,” the previously mentioned materials being the nonporous nano- or micro-crystalline diamond ([0025], [0027], [0048]). The paragraphs following [0054] describe modifications that could be made to the previously mentioned material, including making the material porous ([0056]; see also [0029]). In other words, this disclosure does not mean that the protective layer is porous, but instead is a suggestion that the previously disclosed nonporous protective layer could be made porous. Therefore, while the alternative embodiment of Tebby suggests a layer such as the first layer shown on page 7 of Applicant’s Remarks, the embodiment applied in the Non-Final Rejection suggests a layer without these “pores” or holes. Additionally, Examiner additionally provided Boes as teaching the protective layer being nonporous. 

Applicant further argues “Boes also does not cure this deficiency, as it relates to a titanium nitride coating, and not a nonporous zirconium oxide as claimed, and provides no reason to modify Tebby to make the layer of Tebby nonporous.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Tebby discloses a silicon nitride face plate having a surface covered by a protective layer ([0047]); Boes establishes that the protective coating may be non-porous (6:3-24). Accordingly, the combination of Tebby with Boes results in “a protective layer made from a nonporous material.” As stated in paragraph 28 of the Non-Final Rejection, the skilled artisan would have been motivated to modify Tebby to make the layer of Tebby nonporous, as suggested by Boes, for the predictable purpose of “preventing the surfaces of the face plates from absorbing liquid and degrading.”
Applicant further argues Tebby discloses the protective layer is made of a material having an electron donor component less than 15 mJ/m2, but zirconium oxide has an electron donor component higher than 50 mJ/m2, citing Table 2 of Megías-Alguacil. However, Examiner notes that Megías-Alguacil shows the electron-donor component of zirconia (zirconium oxide) “after pretreatment with the NaCl concentrations” (p. 177). Franke does not teach zirconium oxide pre-treated with NaCl concentrations. “Wettability and surface free energy of zirconia ceramics and their constituents” (“González-Martín”) shows (see Table III on p. 5925) zirconium oxide has an electron donor component                     
                        
                            
                                γ
                            
                            
                                S
                            
                            
                                -
                            
                        
                    
                 of 6.51-6.62 mJ/m2, which is within the range of the parameter disclosed as suitable by Tebby. Therefore, zirconium oxide is a suitable alternative coating material to diamond in view of Franke and in the context of Tebby.

Claim Objections
Claim 32 is objected to because of the following informalities: “seal package” in line 3 should recite “a seal package”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 32-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 32 recites “the face plate” on p. 4, lines 6 and 8. It is unclear from the claim if the face plate is referring to the “floating face plate”, the “rotary face plate”, or the “at least one of the floating face plate or the rotary face plate”. 

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 17-21, 23, and 25-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2015/011142 (“Tebby”) (citations refer to corresponding US Publication No. 2016/0230891) in view of US Publication No. 2014/0117627 (“Franke”).

Regarding claim 17, Tebby discloses (see Figs. 1-2, 4) a face plate (10, 11) of a seal package (1) for a sealing system of a shaft (4) of a primary reactor coolant pump in a nuclear reactor (Abstract, [0043]), the face plate configured to provide a sealing between a primary circuit (8) and an atmosphere (9) (Abstract, [0003], [0014]), the face plate comprising:
a surface (12) covered by a protective layer (13) made from a material that is chemically inert to superheated water at a temperature greater than or equal to 200°C and under pressure ([0048]; the protective layer is made from nano- or micro-crystalline diamond, which is chemically inert in the claimed conditions, as evidenced by at least “Diamond”1, see Material Properties, and US Publication No. 2008/0219396, see [0031]), the face plate being made of silicon nitride ([0026]).
	
Although Tebby does not explicitly disclose the protective layer is made from a nonporous material, Tebby discloses the protective layer is continuous and totally covers the surface of the face plate (Fig. 4, [0025], [0027]), which suggests that the protective layer is nonporous. A person having ordinary skill in the art before the effective filing date (“POSA”) would have found it obvious to make the layer of Tebby nonporous for the predictable purpose of protecting the underlying structure from adsorbing Fe2+ ions (Tebby, [0012], [0015], [0047]). 

Tebby does not disclose the protective layer is made from zirconium oxide.

	Franke teaches (see Fig. 1) a sealing system of a shaft assembly for a high temperature system ([0007], [0032]), the sealing system comprising a surface (16) covered by a protective layer (60) made from zirconium oxide ([0009], [0029]). 

A POSA would have been motivated to have the protective layer of Tebby be made from zirconium oxide, as taught by Franke, because Franke teaches zirconium oxide as a suitable alternative coating material to diamond ([0009], [0029]). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) and MPEP §2144.06. Additionally, it would have been obvious to a POSA to have a zirconium oxide protective layer since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

	The protective layer of the combination of Tebby-Franke is made from a material that is chemically inert to superheated water at a temperature greater than or equal to 200°C and under pressure (Franke, [0029]; the protective layer is made from zirconium oxide, which is chemically inert in the claimed conditions, as evidenced by at least US Publication No. 2008/0219396, see [0031]; see also Franke, [0032]).

Regarding claim 18, Tebby in view of Franke teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has adherence properties with the silicon nitride of the face plate (Fig. 4, [0047]; the protective layer covers and is attached to the silicon nitride of the face plate and therefore has adherence properties with the silicon nitride). 

Regarding claim 19, Tebby in view of Franke teaches the face plate as recited in claim 17. Franke further teaches wherein the protective layer has chemical resistance properties to boric acid and potassium hydroxide ([0029]; the protective layer is made from zirconium oxide, which has a high resistance to at least boric acid and potassium hydroxide, as evidenced by at least “Chemical Resistance Chart”2). A POSA would have been motivated to combine Tebby and Franke as discussed above with regards to claim 17.

Regarding claim 20, Tebby in view of Franke teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has a homogenous thickness (Fig. 4).

Regarding claim 21, Tebby in view of Franke teaches the face plate as recited in claim 17. Franke further teaches wherein the protective layer has a hardness configured to withstand friction and scratches ([0029]; the protective layer is made from zirconium oxide which is known to have a hardness configured to withstand friction and scratches, as evidenced by at least “Zirconia Ceramic”3). A POSA would have been motivated to combine Tebby and Franke as discussed above with regards to claim 17.

Regarding claim 23, Tebby in view of Franke teaches the face plate as recited in claim 17. Franke further teaches wherein the protective layer has thermal shock resistance properties ([0029]; the protective layer is made from zirconium oxide, which has thermal shock resistance properties, as evidenced by at least “Zirconia Ceramic”3). A POSA would have been motivated to combine Tebby and Franke as discussed above with regards to claim 17.

Regarding claims 25-27, Tebby in view of Franke teaches the face plate as recited in claim 17. Tebby further discloses wherein the protective layer has a thickness between 0.2 and 2 micrometers ([0049]; the protective layer may have a thickness of 2 micrometers, which falls within the claimed ranges). 

Regarding claim 28, Tebby in view of Franke teaches the face plate as recited in claim 17. Tebby further discloses wherein said surface of the face plate is configured for being in contact with a film of water and is completely covered by the protective layer (Fig. 4, [0027], [0047]). 

Regarding claim 29, Tebby in view of Franke teaches the face plate as recited in claim 17. Franke further teaches wherein the protective layer is configured to withstand erosion caused by water under normal conditions and accidental conditions of the SBO type ([0029]; the protective layer is made from zirconium oxide, which has high chemical resistance properties, has a hardness configured to withstand friction and scratches, and is therefore configured to withstand erosion cause by water under normal conditions and accidental conditions, as evidenced by at least “Chemical Resistance Chart”2, “Zirconia Ceramic”3-, and US Publication No. 2008/0219396, see [0031]). A POSA would have been motivated to combine Tebby and Franke as discussed above with regards to claim 17.

Regarding claim 30, Tebby in view of Franke teaches the face plate as recited in claim 17. Tebby further discloses wherein the face plate is a floating face plate (11) or a rotary face plate (10) ([0047]).

Regarding claim 31, Tebby discloses a seal package (1) (Fig. 2) comprising:
at least one of the face plate (10, 11).  

Tebby in view of Franke teaches the face plate according to claim 17 as discussed above.

Regarding claim 32, Tebby discloses (see Figs. 1-2, 4) a sealing system of a shaft (4) for a primary reactor coolant pump in a nuclear reactor (Abstract, [0043]) comprising:
a seal package (1) of the hydrostatic type, the seal package comprising a rotary face plate (10) secured to the shaft and a floating face plate (11) that can follow axial movements of the shaft, the rotary face plate and the floating face plate defining between them a water film and providing a sealing between a primary circuit (8) of the nuclear reactor and an atmosphere (9) ([0043], [0045]), the floating face plate and the rotary face plate comprising a surface (12) covered by a protective layer (13) made from a material that is chemically inert to superheated water at a temperature greater than or equal to 200°C and under pressure ([0048]; the protective layer is made from nano- or micro-crystalline diamond, which is chemically inert in the claimed conditions, as evidenced by at least “Diamond”4, see Material Properties, and US Publication No. 2008/0219396, see [0031]), 
the face plate being made of silicon nitride ([0026]),
said surface of the face plate being configured to be in contact with the water film and being completely covered by the protective layer such that the silicon nitride along said surface is not in contact with the water film ([0027]).
	
Although Tebby does not explicitly disclose the protective layer is made from a nonporous material, Tebby discloses the protective layer is continuous and totally covers the surface of the face plate (Fig. 4, [0025], [0027]), which suggests that the protective layer is nonporous. A person having ordinary skill in the art before the effective filing date (“POSA”) would have found it obvious to make the layer of Tebby nonporous for the predictable purpose of protecting the underlying structure from adsorbing Fe2+ ions (Tebby, [0012], [0015], [0047]). 

Tebby does not disclose the protective layer is made from zirconium oxide.

	Franke teaches (see Fig. 1) a sealing system of a shaft assembly for a high temperature system ([0007], [0032]), the sealing system comprising a surface (16) covered by a protective layer (60) made from zirconium oxide ([0009], [0029]). 

A POSA would have been motivated to have the protective layer of Tebby be made from zirconium oxide, as taught by Franke, because Franke teaches zirconium oxide as a suitable alternative coating material to diamond ([0009], [0029]). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) and MPEP §2144.06. Additionally, it would have been obvious to a POSA to have a zirconium oxide protective layer since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

	The protective layer of the combination of Tebby-Franke is made from a material that is chemically inert to superheated water at a temperature greater than or equal to 200°C and under pressure (Franke, [0029]; the protective layer is made from zirconium oxide, which is chemically inert in the claimed conditions, as evidenced by at least US Publication No. 2008/0219396, see [0031]; see also Franke, [0032]).

Regarding claim 33, although Tebby does not explicitly disclose a primary reactor coolant pump of a nuclear reactor, Tebby suggests that its shaft sealing system is suitable for use in such a pump (Abstract, [0043]). Accordingly, a POSA would have found it obvious to utilize the shaft sealing system according to claim 32 as taught by Tebby in view of Franke in a primary reactor coolant pump of a nuclear reactor. 

Regarding claim 34, although Tebby does not explicitly disclose a pressurized water reactor, Tebby suggests that its sealing system is suitable for use in a primary reactor coolant pump of such a reactor (Abstract, [0043]). Accordingly, a POSA would have found it obvious to utilize the primary reactor coolant pump according to claim 33 as taught by Tebby in view of Franke in a pressurized water reactor. 

Claims 17-21, 23, and 25-34 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tebby in view of US Patent No. 4,871,297 (“Boes”) further in view of Franke.

Alternatively, regarding claim 17, Tebby discloses (see Figs. 1-2, 4) a face plate (10, 11) of a seal package (1) for a sealing system of a shaft (4) of a primary reactor coolant pump in a nuclear reactor (Abstract, [0043]), the face plate configured to provide a sealing between a primary circuit (8) and an atmosphere (9) (Abstract, [0003], [0014]), the face plate comprising:
a surface (12) covered by a protective layer (13) made from a material that is chemically inert to superheated water at a temperature greater than or equal to 200°C and under pressure ([0048]; the protective layer is made from nano- or micro-crystalline diamond, which is chemically inert in the claimed conditions, as evidenced by at least “Diamond”1, see Material Properties, and US Publication No. 2008/0219396, see [0031]), the face plate being made of silicon nitride ([0026]).

	Although Tebby suggests that the protective layer is nonporous, as discussed above, Tebby does not explicitly disclose the layer is nonporous.

Boes teaches (see Figs. 3, 6) a face plate (46, 52) of a seal package (38) for a sealing system of a shaft (34) of a reactor coolant pump (14) in a nuclear reactor, the face plate comprising a surface (58, 64) covered by a protective layer (74) made from a nonporous material (6:3-15, 6:22-24).

	Tebby discloses that it is undesirable for the surface of the face plate to adsorb Fe2+ ions as this fouls the surface ([0012], [0015], [0047]). Therefore, a POSA, recognizing that liquid would be able to permeate a porous layer, would have been motivated to make the protective layer of Tebby nonporous, as taught by Boes, for the predictable purpose of preventing the surfaces of the face plates from absorbing liquid and degrading. 
	
Tebby-Boes does not teach the protective layer is made from zirconium oxide.
	
Franke teaches (see Fig. 1) a sealing system of a shaft assembly for a high temperature system ([0007], [0032]), the sealing system comprising a surface (16) covered by a protective layer (60) made from zirconium oxide ([0009], [0029]). 

A POSA would have been motivated to have the protective layer of Tebby-Boes be made from zirconium oxide, as taught by Franke, because Franke teaches zirconium oxide as a suitable alternative coating material to diamond ([0009], [0029]). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) and MPEP §2144.06. Additionally, it would have been obvious to a POSA to have a zirconium oxide protective layer since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

	The protective layer of the combination of Tebby-Boes-Franke is made from a material that is chemically inert to superheated water at a temperature greater than or equal to 200°C and under pressure (Franke, [0029]; the protective layer is made from zirconium oxide, which is chemically inert in the claimed conditions, as evidenced by at least US Publication No. 2008/0219396, see [0031]; see also Franke, [0032]).

Regarding claim 32, Tebby discloses (see Figs. 1-2, 4) a sealing system of a shaft (4) for a primary reactor coolant pump in a nuclear reactor (Abstract, [0043]) comprising:
a seal package (1) of the hydrostatic type, the seal package comprising a rotary face plate (10) secured to the shaft and a floating face plate (11) that can follow axial movements of the shaft, the rotary face plate and the floating face plate defining between them a water film and providing a sealing between a primary circuit (8) of the nuclear reactor and an atmosphere (9) ([0043], [0045]), the floating face plate and the rotary face plate comprising a surface (12) covered by a protective layer (13) made from a material that is chemically inert to superheated water at a temperature greater than or equal to 200°C and under pressure ([0048]; the protective layer is made from nano- or micro-crystalline diamond, which is chemically inert in the claimed conditions, as evidenced by at least “Diamond”5, see Material Properties, and US Publication No. 2008/0219396, see [0031]), 
the face plate being made of silicon nitride ([0026]),
said surface of the face plate being configured to be in contact with the water film and being completely covered by the protective layer such that the silicon nitride along said surface is not in contact with the water film ([0027]).
	
Although Tebby suggests that the protective layer is nonporous, as discussed above, Tebby does not explicitly disclose the layer is nonporous.

Boes teaches (see Figs. 3, 6) a face plate (46, 52) of a seal package (38) for a sealing system of a shaft (34) of a reactor coolant pump (14) in a nuclear reactor, the face plate comprising a surface (58, 64) covered by a protective layer (74) made from a nonporous material (6:3-15, 6:22-24).

	Tebby discloses that it is undesirable for the surface of the face plate to adsorb Fe2+ ions as this fouls the surface ([0012], [0015], [0047]). Therefore, a POSA, recognizing that liquid would be able to permeate a porous layer, would have been motivated to make the protective layer of Tebby nonporous, as taught by Boes, for the predictable purpose of preventing the surfaces of the face plates from absorbing liquid and degrading. 
	
Tebby-Boes does not teach the protective layer is made from zirconium oxide.
	
Franke teaches (see Fig. 1) a sealing system of a shaft assembly for a high temperature system ([0007], [0032]), the sealing system comprising a surface (16) covered by a protective layer (60) made from zirconium oxide ([0009], [0029]). 

A POSA would have been motivated to have the protective layer of Tebby-Boes be made from zirconium oxide, as taught by Franke, because Franke teaches zirconium oxide as a suitable alternative coating material to diamond ([0009], [0029]). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) and MPEP §2144.06. Additionally, it would have been obvious to a POSA to have a zirconium oxide protective layer since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

	The protective layer of the combination of Tebby-Boes-Franke is made from a material that is chemically inert to superheated water at a temperature greater than or equal to 200°C and under pressure (Franke, [0029]; the protective layer is made from zirconium oxide, which is chemically inert in the claimed conditions, as evidenced by at least US Publication No. 2008/0219396, see [0031]; see also Franke, [0032]).

Dependent claims 18-21, 23, 25-31, and 33-34 are rejected as explained above.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tebby in view of Franke further in view of US Publication No. 2011/0012313 (“Lev”).

Regarding claim 22, Tebby in view of Franke teaches the face plate as recited in claim 17, but does not teach the roughness of the protective layer or the active surface of the face plate. 

Lev teaches (see Lev, Fig. 2) a nanocrystalline diamond coating (74) for a sealing surface (44), the coating having a roughness equivalent to the roughness of the sealing surfaces ([0028]; the coating fills the inter-asperity voids of the sealing surface then overflows into a smooth surface, therefore the surface of the coating in contact with the sealing surface has the same roughness as the sealing surface).
A POSA would have been motivated to combine the surface roughness teachings of Lev with Tebby-Franke because Lev teaches a protective layer having a roughness equivalent to the roughness of the surface on which it is applied reduces the surface roughness of the sealing surfaces and provides a tighter seal ([0028]). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tebby in view of Boes and Franke further in view of Lev.

Regarding claim 22, Tebby in view of Boes further in view of Franke teaches the face plate as recited in claim 17, but does not teach the roughness of the protective layer or the active surface of the face plate. 

Lev teaches (see Lev, Fig. 2) a nanocrystalline diamond coating (74) for a sealing surface (44), the coating having a roughness equivalent to the roughness of the sealing surfaces ([0028]; the coating fills the inter-asperity voids of the sealing surface then overflows into a smooth surface, therefore the surface of the coating in contact with the sealing surface has the same roughness as the sealing surface).

A POSA would have been motivated to combine the surface roughness teachings of Lev with Tebby-Boes-Franke because Lev teaches a protective layer having a roughness equivalent to the roughness of the surface on which it is applied reduces the surface roughness of the sealing surfaces and provides a tighter seal ([0028]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646     

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                                                                                                                                                                                                                           



    
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Diamond
        2 https://www.jaspereng.com/wp-content/uploads/2016/12/SiemensChemical-ResistanceChart.pdf
        3 https://www.lspceramics.com/zirconia-ceramic-silicon-nitride-solutions/#:~:text=Zirconium%20oxide%20(Zirconia)%20is%20an,temperature%20and%20harsh%20environment%20applications
        4 https://en.wikipedia.org/wiki/Diamond
        5 https://en.wikipedia.org/wiki/Diamond